Citation Nr: 1718043	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  14-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Esq.


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his December 2010 substantive appeal, the Veteran requested a hearing by live videoconference before a Veterans Law Judge at his local RO.  A hearing was scheduled for October 2016; however, in September 2016, the Veteran cancelled his request.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) VA will notify the appellant if further action is required.


REMAND

In April 2017, the Veteran requested a hearing by live videoconference before a Veterans Law Judge at his local RO.  The hearing has not been scheduled and he has not withdrawn his hearing request.  38 C.F.R. § 20.704 (a) (2016).  Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107 (b) (West 2015); 38 C.F.R. § 20.704 (a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






